         Case 1:19-cv-12172-DJC Document 42 Filed 06/22/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT

                             DISTRICT OF MASSACHUSETTS


DAMILARE SONOIKI




V.                                                CIVIL ACTION NO. 19-12172-DJC




HARVARD UNIVERSITY



                                 ORDER OF DISMISSAL



CASPER, D.J.

       In accordance with the Memorandum and Order dated June 22, 2020, the Court Orders that

Defendant's Motion to Dismiss is Allowed and the above-entitled action be and hereby is

DISMISSED.



June 22, 2020                                            /s/ Lisa M. Hourihan
                                                         Deputy Clerk
